Citation Nr: 1702774	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of that proceeding is associated with the record.   

The Board remanded the case for further development in September 2009 and September 2014.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and major depressive disorder.  However, in a June 2011 rating decision, the RO granted service connection for PTSD with depression.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, these issues are no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from January 2011 to October 2014 that were considered by the Agency of Original Jurisdiction (AOJ). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that a remand is necessary to ensure compliance with the Board's September 2014 remand directives.  In this regard, the Board directed the AOJ to obtain a VA examination in connection with the Veteran's TDIU claim to address the combined effect of his service-connected disabilities on his employability.  Following the remand, the Veteran was afforded a VA examination in March 2016.  However, the examination and medical opinion obtained did not fully address the combined impact of all of the Veteran's service-connected disabilities or provide much rationale or discussion of the relevant findings.  Therefore, the Board finds that a social and industrial survey is needed to ascertain the overall impact of his service-connected disabilities on his ability to work and to ensure compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the Board notes that additional evidence has been received since the last supplemental statement of the case (SSOC). On remand, the AOJ will have the opportunity to consider such evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities that would be relevant to the claim for entitlement to TDIU. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  If a social and industrial survey cannot be obtained, the file should be clearly documented to that effect with an explanation, and a VA examination should be scheduled instead.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work, without regard to his age or nonservice-connected disabilities.  

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the electronic claims folder.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of any additional evidence obtained since the last supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

